Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

 Response to Amendment
The Amendment filed 02/04/2022 has been entered. Claims 1-6 remain pending in the application.  Claims 9, 14, 15, 19-22, 29, 32, 34, 37, 39, and 40 are withdrawn from consideration.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, line 10 recites a newly added limitation “partial” pressure of vapor. However, the disclosure only specifies “vapor pressure” (specification, page 13, lines 13-20). Thus, claim 1 contains subject matter, specifically “partial” pressure of vapor, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-6 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (US 20170038295 A1) in view of Fukumura et al. (US 20100235107 A1).
Regarding claim 1, Aizenberg teaches a method of measuring the presence of a first liquid in a liquid mixture, comprising: 
providing a tunable shape memory polymer membrane (Fig. 1, W-Ink indicator 101; paragraph [0087], “three-dimensional photonic crystal”), wherein the tunable shape memory polymer membrane is a macroporous photonic crystal membrane having a three-dimensional 
exposing an area of the tunable shape memory polymer membrane to the liquid mixture(Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal), wherein the area of the tunable shape memory polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes the first liquid (Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal which displays a first signature, which is a color).
While Aizenberg teaches that color change allows for relative concentration to be discerned (paragraph [0125]), that color change correlates with the concentration of ethanol (Fig. 20), and a step of identifying gasoline samples (paragraph [0146]), Aizenberg fails to explicitly teach the method wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture.
	Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]). 

Regarding claim 3, Aizenberg in view of Fukumura further teach wherein the color change is detectable (Aizenberg, Figs. 20-21).
Regarding claim 4, Aizenberg in view of Fukumura further teach wherein the first liquid is an organic solvent (Aizenberg, Fig. 20 and Fig. 31, “ethanol”).
Regarding claim 5, Aizenberg in view of Fukumura further teach wherein the organic solvent is ethanol (Aizenberg, Fig. 20 and Fig. 31, “ethanol”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg in view of Fukumura as applied to claim 1 above, and further in view of Wang et al. (Wang et al., “Photonic Crystal Structures with Tunable Structure Color as Colorimetric Sensors”, 2013, Sensors, 13(4), 4192-4213).
Regarding claim 2, while Aizenberg teaches that photonic structures change colors depending on concentration of a liquid, such as ethanol (paragraphs [0143]-[0144], Fig. 341A) and that structural color, i.e. exploiting photonic structures rather than molecular dyes, has the 
Wang teaches a review of photonic crystals and colorimetric sensing (abstract). Wang teaches that photonic crystals have increasingly attracted interest of researchers due to their unique structural color properties (page 13, second paragraph). Wang teaches a silk opal with a three-dimensional photonic crystal structure that changes from a greenish color to a bluish color depending upon the concentration of glucose (Fig. 11; pages 4205-4206, section 4.4 teaches a silk opal with a structure of a colloidal crystal pattern from a PMMA colloidal crystal template; Fig. 11B shows the three dimensional photonic crystal structure). Wang teaches a pH-responsive photonic crystal that changes colors depending upon the concentration of H+ (Fig. 9).
Since Wang teaches photonic crystal sensors, similar to Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg in view of Fukumura to incorporate the teachings of Wang to provide wherein the area changes from a greenish color to a bluish color depending upon the concentration of the first liquid in the liquid mixture. Doing so would utilize known techniques of photonic crystal sensors, as taught by Wang, which would have a reasonable expectation of successfully changing colors depending on a concentration of a liquid, thus improving analysis of a liquid. Furthermore, one of ordinary skill in the art would be motivated to exploit structural color change rather than molecular dyes, as taught by Aizenberg .

Response to Arguments
Applicant’s arguments, see page 6, filed 02/04/2022, with respect to the rejections of claims 1 and 3-6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Aizenberg (US 20170038295 A1) in view of Fukumura et al. (US 20100235107 A1).
Applicant's arguments filed 02/04/2022, with respect to the rejections of claims 2 and 7 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding applicant’s arguments about claim 2 (see page 7) that Wang’s sensor could not be modified to arrive at the presently claimed sensors or methods, nor would one be motivated to modify Aizenberg in view of Wang’s silk and glucoses sensor for color change for specific concentrations of ethanol, the examiner respectfully disagrees. 
First, the examiner notes that the broadest reasonable interpretation of claim limitation “area changes from a greenish color to a bluish color, yellowish color, or orange color, depending upon the concentration of the first liquid in the liquid mixture” (emphasis added) requires the area changing from a greenish color to one of the bluish, yellowish, or orange color depending on a concentration. In other words, Wang’s teaching of a color change from greenish 
Second, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Aizenberg teaches that photonic structures change colors depending on concentration of a liquid, such as ethanol (paragraphs [0143]-[0144], Fig. 341A) and that structural color, i.e. exploiting photonic structures rather than molecular dyes, has the potential to greatly expand the applicants of colorimetric indicators while optimizing the stimulus response (paragraph [0143]), Aizenberg in view of Fukumura fail to explicitly teach wherein the area changes from a greenish color to a bluish color depending upon the concentration of the first liquid in the liquid mixture.
Wang teaches a review of photonic crystals and colorimetric sensing (abstract). Wang teaches that photonic crystals have increasingly attracted interest of researchers due to their unique structural color properties (page 13, second paragraph). Wang teaches a silk opal with a three-dimensional photonic crystal structure that changes from a greenish color to a bluish color depending upon the concentration of glucose (Fig. 11; pages 4205-4206, section 4.4 teaches a silk opal with a structure of a colloidal crystal pattern from a PMMA colloidal crystal 
Since Wang teaches photonic crystal sensors, similar to Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg to incorporate the teachings of Wang to provide wherein the area changes from a greenish color to a bluish color depending upon the concentration of the first liquid in the liquid mixture. Doing so would utilize known techniques of photonic crystal sensors, as taught by Wang, which would have a reasonable expectation of successfully changing colors depending on a concentration of a liquid, thus improving analysis of a liquid. Furthermore, one of ordinary skill in the art would be motivated to exploit structural color change rather than molecular dyes, as taught by Aizenberg (paragraph [0143]) and implement a greenish color to a bluish color change, as taught by Wang, which would greatly expand the applicants of colorimetric indicators while optimizing the stimulus response (Aizenberg, paragraph [0143]).
In conclusion, Aizenberg and Wang provides motivation and suggestion where one of ordinary skill in the art would arrive at the claimed “wherein the area changes from a greenish color to a bluish color depending upon the concentration of the first liquid in the liquid mixture” by modifying Aizenberg in view of Fukumura as stated above.
Regarding applicant’s arguments about claim 7 (see pages 7-8) that one could not modify Aizenberg with Fukumura and arrive at the sensor claimed since Fukumura uses . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Aizenberg teaches that color change allows for relative concentration to be discerned (paragraph [0125]), that color change correlates with the concentration of ethanol (Fig. 20), and a step of identifying gasoline samples (paragraph [0146]), Aizenberg fails to explicitly teach the method wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture.
	Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]). 

In conclusion, both Aizenberg and Fukumura suggests motivation and teaching where one of ordinary skill in the art would be able to arrive at the claimed limitation of “wherein the color change is correlated to a concentration of the first liquid in the liquid mixture” as elaborated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                     
                                                         
                                                                                                                          /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797